PER CURIAM.
Roundtree’s petition for writ of habeas corpus must be denied as he has stated no grounds for a belated appeal. Roundtree’s proper course of action would be to seek a writ of mandamus against his former attorney, compelling the attorney to provide the trial and appellate transcripts in his possession. Since the defendant is indigent, these transcripts were provided at public expense and are not the property of his attorney. Consequently, they must be provided to the defendant without copying charges. See Thompson v. Unterberger, 577 So.2d 684 (Fla. 2d DCA 1991). A belated appeal can only be granted after Roundtree can assert sufficient grounds for collateral attack upon his conviction.